Exhibit ENTERTAINMENT DISTRIBUTION COMPANY, INC. PREFERRED SHARES RIGHTS AGREEMENT Dated as of April 2, 2008 TABLE OF CONTENTS Page SECTION 1. CERTAIN DEFINITIONS 1 SECTION 2. APPOINTMENT OF RIGHTS AGENT 8 SECTION 3. ISSUANCE OF RIGHTS CERTIFICATES 8 SECTION 4. FORM OF RIGHTS CERTIFICATES 9 SECTION 5. COUNTERSIGNATURE AND REGISTRATION 10 SECTION 6. TRANSFER, SPLIT UP, COMBINATION AND EXCHANGE OF RIGHTS CERTIFICATES; MUTILATED, DESTROYED, LOST OR STOLEN RIGHTS CERTIFICATES 11 SECTION 7. EXERCISE OF RIGHTS; PURCHASE PRICE; EXPIRATION DATE OF RIGHTS 12 SECTION 8. CANCELLATION AND DESTRUCTION OF RIGHTS CERTIFICATES 13 SECTION 9. RESERVATION AND AVAILABILITY OF PREFERRED SHARES 14 SECTION 10. PREFERRED SHARES RECORD DATE 15 SECTION 11. ADJUSTMENT OF PURCHASE PRICE, NUMBER OF SHARES OR NUMBER OF RIGHTS 15 SECTION 12. CERTIFICATE OF ADJUSTED PURCHASE PRICE OR NUMBER OF SHARES 23 SECTION 13. CONSOLIDATION, MERGER OR SALE OR TRANSFER OF ASSETS OR EARNING POWER 23 SECTION 14. FRACTIONAL RIGHTS AND FRACTIONAL SHARES 26 SECTION 15. RIGHTS OF ACTION 26 SECTION 16. AGREEMENT OF RIGHTS HOLDERS 26 SECTION 17. RIGHTS CERTIFICATE HOLDER NOT DEEMED A STOCKHOLDER 27 SECTION 18. CONCERNING THE RIGHTS AGENT 27 SECTION 19. MERGER OR CONSOLIDATION OR CHANGE OF NAME OF RIGHTS AGENT 28 SECTION 20. DUTIES OF RIGHTS AGENT 28 SECTION 21. CHANGE OF RIGHTS AGENT 30 SECTION 22. ISSUANCE OF NEW RIGHTS CERTIFICATES 31 SECTION 23. REDEMPTION 32 SECTION 24. EXCHANGE 32 -i- TABLE OF CONTENTS (continued) Page SECTION 25. NOTICE OF CERTAIN EVENTS 34 SECTION 26. NOTICES 34 SECTION 27. SUPPLEMENTS AND AMENDMENTS 35 SECTION 28. SUCCESSORS 36 SECTION 29. DETERMINATIONS AND ACTIONS BY THE BOARD OF DIRECTORS, ETC 36 SECTION 30. BENEFITS OF THIS AGREEMENT 36 SECTION 31. SEVERABILITY 36 SECTION 32. GOVERNING LAW 36 SECTION 33. COUNTERPARTS 37 SECTION 34. DESCRIPTIVE HEADINGS 37 EXHIBIT A CERTIFICATE OF DESIGNATION OF RIGHTS, PREFERENCES AND PRIVILEGES OF SERIES A JUNIOR PARTICIPATING PREFERRED STOCK EXHIBIT B RIGHTS CERTIFICATE EXHIBIT C SUMMARY OF RIGHTS -ii- PREFERRED SHARES RIGHTS AGREEMENT This PREFERRED SHARES RIGHTS AGREEMENT (the “AGREEMENT”) is dated as of April 2, 2008, by and between ENTERTAINMENT DISTRIBUTION COMPANY, INC., a Delaware corporation (the “COMPANY”), and AMERICAN STOCK TRANSFER & TRUST COMPANY (the “RIGHTS AGENT”). WHEREAS, the Company has experienced substantial operating losses in previous years, and under the Internal Revenue Code of 1986, as amended (the “CODE”), and rules promulgated by the Internal Revenue Service, the Company may “carry forward” its net operating losses (the “NOLs”) in certain circumstances to offset current and future earnings, and thus reduce its federal income tax liability (subject to certain requirements and restrictions); WHEREAS, if the Company experiences an “Ownership Change,” as defined in Section 382 of the Code, its ability to use its NOLs could be substantially limited or lost altogether; WHEREAS, the Company believes that its NOLs are a substantial asset of the Company and that it is in the best interest of the Company and its stockholders that the Company provide for the protection of the Company’s NOLs on the terms and conditions set forth herein; and WHEREAS, effective as of April 2, 2008 (the “RIGHTS DIVIDEND DECLARATION DATE”), the Board of Directors of the Company authorized and declared a dividend of one Preferred Share purchase right (a “RIGHT”) for each Common Share (as hereinafter defined) of the Company outstanding as of the Close of Business (as hereinafter defined) on April 14, 2008 (the “RECORD DATE”). Each Right represents the right to purchase one one-hundredth (1/100) of a share of Series A Junior Participating Preferred Stock (as such number may be adjusted pursuant to the provisions of this Agreement), having the rights, preferences and privileges set forth in the form of Certificate of Designation of Rights, Preferences and Privileges of Series A Junior Participating Preferred Stock attached hereto as Exhibit A, subject to the terms and subject to the conditions herein set forth.
